Schoonover, J.
Upon'a similar state of facts, the questions of law involved in this case were discussed by this court in the case of Stevens v. Miami County (ante, p. 438, 49 Pac. Rep. 798).
In this case the record presents a jurisdictional question not raised by either party. On May 20, 1893, J. N. Winkler presented to the Board of County Commissioners of Miami County a bill for ninety-six dollars. On the thirteenth day of April, 1893, payment was refused. An appeal was taken to the District Court, where the plaintiff filed a petition wherein he asked judgment for $144. Upon the trial of the case in the District Court, counsel for plaintiff stated :
“We have claimed in this court a larger amount than the amount of the claims as filed in the county clerk’s office, and it is agreed in this proposed agreement of facts to treat the amount of the claims there filed as the reasonable and proper amounts which the parties are entitled to recover, if they are entitled to recover anything; the amount in the Stevens case being $107.50, filed April 11, 1892, and the amount in the Winkler case being ninety-six dollars, ■filed May 20, 1892.”
The amount for which judgment could have been legally, rendered in the court below, exclusive of costs, is fixed by this statement. It does not exceed one hundred dollars. In the case of Thrall v. Fairbrother (1 Kan. App. 482 ), this court held-:
‘ ‘ The pleadings and the agreed statement of facts show that the amount in controversy, and for which judgment could have been legally rendered, exclusive of costs, in the court below does not exceed one hun*521clred dollars. Held, that this court has no jurisdiction to hear and determine the case, and that the case must be dismissed from this court, although no question of jurisdiction was raised by either party.”
The case will be dismissed.